Citation Nr: 1448281	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-21 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal disability to include on a direct basis, as due to Gulf War syndrome, or secondary to service-connected posttraumatic stress disorder (PTSD) and associated alcohol abuse.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1980 to February 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This issue has previously been before the Board on several occasions.  In relevant part, in April 2013 the Board denied the issue of entitlement to service connection for a gastrointestinal disability on a direct basis.  The Veteran then timely appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2014 Joint Motion for Remand (JMR), the Court vacated this decision and remanded this issue for further development.  

Additionally, in the April 2013 decision the Board also remanded the issue of entitlement to service connection on a secondary basis due to alcohol abuse associated with service-connected PTSD.  Specifically, the Board requested the AOJ to develop the Veteran's claim for service connection for alcohol abuse as secondary to service connected PTSD.  This issue was again remanded in November 2013 because the requested development was not completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, since the November 2013 remand all requested development has been completed, and the matter has been properly returned to the Board for appellate consideration.  Id.

To simplify matters, the Board has combined all theories into one claim, although the evidentiary development as to the secondary theory was completed on remand.  The RO did, on remand, determine that the alcohol abuse was secondary to PTSD.

This appeal was processed using the VMBS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As discussed, the issue of entitlement to service connection for a gastrointestinal disability was vacated and remanded to the Board in the August 2014 JMR.  Specifically, the JMR found the June 2011 VA examination and September 2011 addendum were inadequate because the examiner stated there were no in-service stomach complaints.  However, an in-service treatment record from May 1990 reflects complaints of stomach cramps and vomiting since the previous night.  Accordingly, remand for an additional examination which comments on this in-service treatment record is required.

The JMR also found the 2011 VA examinations did not include the Gulf War examination required by the June 2011 Board remand.  Accordingly, an examination in accordance with the VA Gulf War Guidelines should also be provided.  See 38 C.F.R. § 3.317.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the June 2011 and September 2011 examiner, if available, or to another medical professional.  If it is determined that an opinion cannot be reached without conducting an examination, an examination should be scheduled.  The claims folder, including the August 2014 JMR and copy of this remand, must be made available to the examiner and such review should be noted in the report.  A complete rationale should be provided for any opinion expressed. 

Consistent with the factual and medical history of the Veteran's gastrointestinal disability, the examiner should provide an opinion as to the following questions:

(a).  Specifically identify each of the Veteran's  gastrointestinal disabilities, including, if appropriate, his diagnosed gastroesophageal reflux disease.

(b).  For each identified gastrointestinal disability, is it as likely as not (50 percent or greater) the Veteran's disability began during, or was otherwise caused during, his active service?  In answering this question the examiner should specifically comment on the May 1990 in-service treatment record reflecting complaints of stomach cramps and vomiting.

(c).  Is any of the Veteran's current gastrointestinal symptomatology attributable to a functional gastrointestinal disorder, that is characterized by chronic or recurrent symptoms that are unexplained by any structure, endoscopic, laboratory, or other objective signs of injury or disease, excluding structural gastrointestinal diseases?  If so, specifically identify the symptoms attributable to a functional gastrointestinal disorder.

2.  Then, readjudicate the appeal.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

[CONTINUED ON NEXT PAGE]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

